DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 05/19/2021.    
Claim 21-30 are cancelled. 
Claims 1-20 are pending in the Application.  

Continuity/priority Information  
 The present Application 16548332, filed 08/22/2019, claims foreign priority to REPUBLIC OF KOREA, Application No. 10-2019-0027578, filed 03/11/2019.
 
Response to Arguments
Applicant's arguments filed in the Amendment/ Remarks on 05/19/2021, with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over HU et al. (U.S. Pub. No.  20170102993)  in view of Gholamipour et al. (U.S. Pub. No. 20190310780), have been fully considered but they are not persuasive, as set forth in the present office action.
   With respect to the objection to the Claims, Applicant asserts that there is no prohibition from symbols being included in the claims, and as such the objection should be withdrawn.
exclusive or inclusive or, division and fractions, and as a date separator”. The Claims already recite the word “or” that denotes exclusive or inclusive terms and thus the slash “/” is being superfluous. The objection is not withdrawn.
Rejection of Claims 1-20, under 35 U.S.C. 112, second paragraph, as being indefinite, is withdrawn in view of the amendment to the Claims and Applicant's Remarks. 
 With respect to Claim Rejection under 35 USC § 103, Applicant argues that the delay module 1308 taught by Gholamipour fails to teach combined with HU the feature "performing a data swap between the first memory and a second memory, wherein a number of slots of a plurality of slots in the first memory is based on a number of execution units of program buffering of the non- volatile memory," as recited in independent claim 1.
In response to Applicant arguments, as indicated in the office action, in an analogous art, et al. (U.S. Pub. No. 20190310780) discloses Par. [0155] a delay module 1308 determines 1510 whether a number of data writes since a data swap exceeds a swap frequency target, such as a threshold of N data writes. 
If N data writes have occurred since a data swap, the map component 150 determines 1512 whether a transition from the unchanged XOR map to the changed XOR map is finished. If the transition is not finished, the data move module 1206 swaps 1516 data between one pair of physical addresses based on the changed XOR map.   After swapping 1516 one pair of data values, the method 1500 continues with the map component 150 receiving 1504 further requests, and swapping 1516 further data pairs after delays of N writes. 
The limitation "performing a data swap between the first memory and a second memory,…… based on a number of execution unit” is too broad in scope.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (See MPEP 2111). In this case, the limitation   "performing a data swap” is given its broadest reasonable interpretation as disclosed by Gholamipour. 
Furthermore, Applicant asserts that the swapping, between a physical address and a logical address, taught by Gholamipour is different from the swap recited in independent claim 1.
In response to Applicant arguments, the Examiner notes HU discloses the above limitation Par. [0034] The memory device 103 may store second codeword 108 to the memory 104 and may store the second parity information 116 to the buffer 112. Depending on the particular implementation, the memory device 103 may store the codewords 106, 108 to a common storage region (e.g., a particular block, a particular word line, or another storage region) of the memory 104, or the memory device 103 may store the codewords 106, 108 to different storage regions of the memory 104.

Claim Objections
Claims 1-20 are objected to because of the following informalities:    Appropriate correction is required.
Claims 1, 5, 6, 8, 9, 13, 17-20, remove the slash “/” for the limitation “and/or the intermediate parity data” because is a symbol. The limitation is recited in the alternative form and as such patentable weight is given only to one term, i.e. “the parity data”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (U.S. Pub. No.  20170102993) Pub. Date:  April 13, 2017 in view of Gholamipour et al. (U.S. Pub. No. 20190310780) FILED:  April 10, 2018. 
Regarding independent Claims 1 and 13, HU discloses data encoding techniques for devices, comprising: 
a non-volatile memory; and a controller which writes multi-stream data on the non-volatile memory; FIG. 1, [0022] The memory device 103 includes a memory 104, such as a non-volatile array of storage elements included in a memory die. [0025] The data storage device 102 further includes a controller 130 coupled to the memory device 103.
   a processor which generates parity data; and store the parity data;
 [0029] The controller 130 may initiate an encoding process to encode the first data 172. For example, the controller 130 may input the first data 172 to the encoder 136 to generate first parity information 114 based on the first data 172. The encoder 136 may also generate a first codeword 106 that includes the first data 172 and third parity information 173 based on the first data 172.
[0030] The controller 130 may send the first codeword 106 and the first parity information 114 to the memory device 103. The memory device 103 may store the first codeword 106 to the memory 104 and may store the first parity information 114 to the buffer 112. 

Regarding independent Claims 1 and 13, and dependent Claims 2, 3, 11, 12, 14, 15, HU does not explicitly disclose “performing a data swap between the first memory and a second memory, based on a number of execution units of program buffering.”
 However, in analogous art, Gholamipour et al. (U.S. Pub. No. 20190310780) FILED:  April 10, 2018 discloses Par. [0155] A delay module 1308 determines 1510 
If N data writes have occurred since a data swap, the map component 150 determines 1512 whether a transition from the unchanged XOR map to the changed XOR map is finished. If the transition is not finished, the data move module 1206 swaps 1516 data between one pair of physical addresses based on the changed XOR map.   After swapping 1516 one pair of data values, the method 1500 continues with the map component 150 receiving 1504 further requests, and swapping 1516 further data pairs after delays of N writes. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught by Gholamipour in the device of HU for the purpose of correcting errors due to delays in the memory device as to enhance memory capacity.  
 Regarding Claims 4-6, 8, 9, HU does not explicitly disclose “configured to store the parity data and/or the intermediate parity data in the empty slot”; 
However, in analogous art, Gholamipour  discloses [0155] A delay module 1308 determines 1510 whether a number of data writes since a data swap exceeds a swap frequency target, such as a threshold of N data writes.
It would have been obvious for the same reason as applied to the previous Claims for the purpose of transferring data to the appropriate slots, i.e. e.g. spare slots, as to enhance memory performance.
Regarding Claims 7, 10, HU does not explicitly disclose “selecting the one slot of the plurality of slots based on a least recently used (LRU) policy”;  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate mapping-based wear leveling as taught by Gholamipour in the device of HU for the purpose of balancing the memory usage as to enhance memory performance.  
Regarding independent Claims 16-20, HU discloses “parity data and/or the intermediate parity data to be stored in the first memory” [0034] The controller 130 may send the second codeword 108 and the second parity information 116 to the memory device 103. The memory device 103 may store second codeword 108 to the memory 104 and may store the second parity information 116 to the buffer 112. Depending on the particular implementation, the memory device 103 may store the codewords 106, 108 to a common storage region (e.g., a particular block, a particular word line, or another storage region) of the memory 104, or the memory device 103 may store the codewords 106, 108 to different storage regions of the memory 104. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 14, 2021
Final Rejection 20210611
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov